t c memo united_states tax_court fuchon deanne drain petitioner v commissioner of internal revenue respondent docket no filed date fuchon d drain pro_se evan h kaploe and robert d heitmeyer for respondent memorandum opinion laro judge petitioner while residing in michigan petitioned the court to redetermine respondent’s determination of an dollar_figure deficiency in her federal_income_tax this case is before the court on respondent’s motion for summary_judgment filed under rule the sole issue for decision is whether petitioner is entitled to the first-time_homebuyer credit fthbc under sec_36 we hold that she is not background at some point between october and date petitioner purchased a home in michigan first residence from her former husband and a second individual for dollar_figure plus additional consideration the first residence was encumbered by a mortgage which petitioner had defaulted on by date the mortgagee sold the first residence in a foreclosure sale on or about date on or about date petitioner purchased a second home in michigan second residence from the federal_national_mortgage_association for dollar_figure petitioner filed with respondent a form_1040 u s individual_income_tax_return return the return reported zero wages zero total income and an dollar_figure fthbc and requested a refund of dollar_figure respondent selected the return for audit and withheld the requested refund pending the outcome of that examination by notice_of_deficiency dated date respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax respondent asserts that petitioner i sec_1section references are to the applicable version of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure not liable for any_tax nor due any overpayment related to the fthbc discussion summary_judgment is a procedure intended to serve judicial economy by avoiding unnecessary and expensive trials of phantom factual questions 61_tc_861 a motion for a summary adjudication may be granted with respect to all or any part of the legal issues in controversy where it is shown that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir as the moving party respondent bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 as the nonmoving party petitioner must do more than merely allege or deny facts she must set forth specific facts showing that there is a genuine issue for trial see rule d respondent supported his motion for summary_judgment with the pleadings answers to interrogatories and exhibits related to petitioner’s purchase of the first residence and the second residence on the basis of the record at hand we conclude that this case is ripe for summary_judgment in that petitioner has failed to present in her response any genuine issues for trial while petitioner’s response seeks to place before the court equitable considerations regarding what she believes to be unfair practices in the mortgage industry she has not raised any genuine issue of material fact regarding respondent’s allegation that she is not entitled to the fthbc sec_36 generally allows a taxpayer a credit against his or her federal_income_tax where the individual is a first-time_homebuyer who purchased a principal_residence between date and date sec_36 h the term first- time homebuyer means an individual who did not have a present ownership_interest in a principal_residence during the 3-year period preceding the date of the purchase of the principal_residence for which the credit is sought sec_36 the amount of the credit is equal to the lesser_of percent of the purchase_price of the residence or dollar_figure sec_36 and b respondent asserts that petitioner is not a first-time_homebuyer because she owned the first residence within the 3-year period preceding the purchase of the second residence we agree the first residence served as petitioner’s principal_residence and was owned by petitioner until the foreclosure of the mortgage on that property on or about date the 3-year period after which petitioner could be considered an eligible first-time_homebuyer under sec_36 thus expired on date petitioner purchased the second residence on date before she was an eligible first-time_homebuyer she is therefore not entitled to the fthbc under sec_36 accordingly we sustain respondent’s disallowance of the dollar_figure fthbc and we will grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered for respondent
